DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "obtainable" renders these claims indefinite because (1) it is unclear whether the process limitation following the term is part of the claimed invention or simply exemplary of numerous potential methods for obtaining the claimed invention, (2) it is unclear whether the claimed rubber is necessarily obtained by the process recited in claims 1 or 6, and (3) the scope of the claim is unascertainable since it brings into question whether applicant is claiming the rubber obtained from the process or simply any rubber, which may not necessarily be obtained from the process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Mosaki (US 2018/0327517).
	In the claims and ¶’s 40-42 and 52, Mosaki teaches a sealing material comprising a rubber
crosslinked product obtained by crosslinking a nitrile rubber composition including a carboxyl group-containing highly saturated nitrile rubber (a) containing an ethylenically unsaturated nitrile monomeric unit, copolymerized with a conjugated diene monomer, and having a polymer Mooney viscosity (ML1+4, 100°C) of 10-200, and a polyamine crosslinking agent (c), wherein the nitrile copolymer rubber (a) is prepared by emulsion polymerization method with a molecular weight-adjusting agent, and hydrogenated then (¶’s 53 56, and 60-67).
	Mosaki also teaches an example (production example 1-3) in which a polymerization reaction was performed on 100 parts of monomer components including acrylonitrile and 1,3-butadiene using 0.35 parts of t-dodecyl mercaptan and 0.03 parts of 2,2,4,6,6-pentamethyl-4-heptanethiol as
a molecular weight-adjusting agent at 10°C, the polymerization reaction was terminated by adding a
polymerization terminator when the polymerization conversion rate reached 90%, and the residual monomers were removed at a water temperature of 60°C, to obtain a latex of a nitrile rubber.
	While Mosaki doesn’t explicitly teach the Mooney viscosity (ML1+4, 100°C) of the copolymer when the polymerization conversion rate is 60%, there is no actual active step involved in this feature. The final Mooney viscosity (ML1+4, 100°C) of 85-150, is met by 10-200.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ota et al. (JP 2003165814).
	In the abstract, claims and ¶’s 16, 28 and 34, Ota et al. teach a dip-molded article obtained by
dip-molding a composition comprising a latex obtained by emulsion copolymerizing 100 parts by weight of a monomer mixture including a conjugated diene monomer, an ethylenically unsaturated nitrile monomer, and other ethylenically unsaturated monomers using a molecular weight-adjusting agent; and a vulcanizing(crosslinking) agent.
	In example 1-4 and comparative example 1-2, Ota et al. also teach an example in which a polymerization reaction was performed on 100 parts of monomer components including acrylonitrile and 1,3-butadiene using 0.3 parts of t-dodecyl mercaptan as a molecular weight-adjusting agent at 35°C, the polymerization reaction was terminated when the polymerization conversion rate reached 97%, and the unreacted monomers were distilled out, and 3 parts of sulfur were added, to obtain the composition.
	While Ota et al. does not explicitly indicate the Mooney viscosity (ML1+4, 100°C) of 85-150, it is considered that the Mooney viscosity of the copolymer form the same monomers, prepared in the same manner with the same 0.3 parts of a molecular weight-adjusting agent, would fall within the ranges specified in the present application.  The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old 
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

4.	Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hagiwara et al. (JP 05222267).
	In the abstract, claims and ¶’s 7 and 14, Hagiwara et al. teach a latex of a copolymer obtained by performing emulsion polymerization on a monomer mixture containing monomers including an ethylenically unsaturated nitrile monomer and a conjugated diene monomer copolymerizable
therewith, in the presence of an emulsifier.
	In examples 1-5 and 9-11, Hagiwara et al. teach the copolymer latex obtained by performing
polymerization on 100 parts by weight of monomer components including acrylonitrile or methacrylonitrile and 1,3-butadiene, using 0.3 parts of t-dodecyl mercaptan as a molecular weight-adjusting agent at 45°C, and in which the contained number of copolymers having a weight average
molecular weight of 50,000 or less was 18 wt%. Since the contained number of copolymers having a weight- average molecular weight of 50,000 or less was 18 wt%, it is considered that the polymerization conversion rate of the copolymer latex obtained in the example is 85%.
	While Hagiwara et al. does not explicitly indicate the Mooney viscosity (ML1+4, 100°C) of 85-150, it is considered that the Mooney viscosity of the copolymer form the same monomers, prepared in the same manner with the same 0.3 parts of a molecular weight-adjusting agent, would fall within the ranges specified in the present application.  The USPTO does not have at its disposal the tools or 

	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE